Citation Nr: 1611834	
Decision Date: 03/23/16    Archive Date: 03/29/16

DOCKET NO.  09-24 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a disability rating greater than 10 percent for service-connected residuals of recurrent hepatitis (also claimed as a liver condition).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran had active service from April 1974 to April 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in San Juan, the Commonwealth of Puerto Rico, that denied a compensable disability rating for the service-connected residuals of recurrent hepatitis.  

In February 2010, the Veteran testified at a personal hearing over which the undersigned Veterans Law Judge presided while at the RO.  A transcript of that hearing has been associated with his claims file.  The provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  During the above hearing, the undersigned clarified the issue on appeal and inquired as to the etiology, continuity, and severity of the Veteran's asserted symptoms.  The Veteran was offered an opportunity to ask the undersigned questions regarding his claim.  Neither the Veteran nor his representative has asserted that VA failed to comply with these duties; they have not identified any prejudice in the conduct of the Board hearing.  The Board, therefore, concludes that it has fulfilled its duty under Bryant. 

During the pendency of this appeal, by rating action dated in October 2012, the agency of original jurisdiction (AOJ) granted a 10 percent disability rating for the service-connected residuals of recurrent hepatitis, effective as of March 21, 2012.  In a subsequent September 2014 rating decision, the AOJ granted an effective date of August 29, 2007, for the 10 percent disability rating.  Applicable law provides that absent a waiver, a claimant seeking a disability rating greater than assigned will generally be presumed to be seeking the maximum benefit allowed by law and regulation, and that a claim remains in controversy where less than the maximum available benefits are awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  The Veteran has not withdrawn the appeal as to the issue of a disability rating greater than assigned, therefore, the issue remains in appellate status.       

This matter was previously before the Board in February 2012 and December 2014 at which time it was remanded for additional development.  It is now returned to the Board. As will be discussed further herein, the Board finds that AOJ substantially complied with the remand orders, and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

The Veteran's claims file has been converted into a paperless claims file via the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  All records in such files have been considered by the Board in adjudicating this matter.  


FINDING OF FACT

The Veteran's service-connected hepatitis B is not active.


CONCLUSION OF LAW

The criteria for a disability rating greater than 10 percent for service-connected residuals of recurrent hepatitis have not been met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2014); 38 C.F.R. §§ 4.112, 4.114, Diagnostic Code 7354 (2015).
REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West  2014), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).
 In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

By letters dated in May 2008, July 2008, March 2012, and December 2014 the Veteran was notified of the evidence not of record that was necessary to substantiate his claim.  He was told what information that he needed to provide, and what information and evidence that VA would attempt to obtain.  He was also provided with the requisite notice with respect to the Dingess requirements.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied.

For increased-compensation claims, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice  regarding how disability ratings and effective dates are assigned.  See Vazquez-Flores v. Shinseki, 580 F. 3d 1270 (Fed. Cir. 2009); Wilson v. Mansfield, 506 F.3d 1055 (Fed. Cir. 2007).

In this case, the Veteran was provided pertinent information in the above mentioned letters and other correspondence provided by the RO.  Specifically, VA informed the Veteran of the necessity of providing, on his own or by VA, medical or lay evidence demonstrating a worsening or increase in severity of the respective disability, and the effect that the worsening has on his employment and daily life.  The Veteran was informed that should an increase in disability be found, a disability rating would be determined by applying the relevant diagnostic codes; and examples of pertinent medical and lay evidence that he could submit relevant to establishing entitlement to increased compensation.  The Veteran was also provided notice of the applicable relevant diagnostic code provisions.

Next, the VCAA requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The Veteran's relevant service, VA, and private medical treatment records have been obtained.  There is no indication of any additional, relevant records that the RO failed to obtain.  The Veteran has been medically evaluated.  

The Board further observes that this case was most recently remanded in December 2014 in order to obtain outstanding VA treatment records and afford the Veteran a VA examination so as to assess the severity of his disability.  Thereafter, additional VA treatment records dated through December 2014 were associated with the claims file,  and the Veteran was afforded a VA examination in March 2015.  Therefore, the Board finds that the AOJ has substantially complied with the remand directives such that no further action is necessary in this regard.  See D'Aries, supra. 

In sum, the Board finds that the duty to assist and duty to notify provisions of the VCAA have been fulfilled and no further action is necessary under the mandates of the VCAA.
Increased Disability Ratings

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2015).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2015); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the Veteran's entire history is reviewed when assigning a disability rating, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Additionally, in determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).
Words such as "moderate," "moderately severe," and "severe" are not defined in the Rating Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. 4.6 (2015).  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2015).

It is possible for a Veteran to have separate and distinct manifestations from the same injury that would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994); 38 C.F.R. § 4.14 (2015) (precluding the assignment of separate ratings for the same manifestations of a disability under different diagnoses).

The Board notes that in Buie v. Shinseki, 24 Vet. App. 242 (2010), the United States Court of Appeals for Veterans Claims (Court) held that even in increased rating claims, when VA receives a submission of new and material evidence within one year of a rating decision addressing the condition, 38 C.F.R. § 3.156(b) requires any subsequent decision to relate back to the original claim.  Id. at 251-52; see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).  A review of the Veteran's claims file reveals that following the issuance of the June 1984 rating decision that continued a noncompensable disability rating, there is no evidence received within one year which relates to the service-connected liver disease.  Thus, with respect to the Veteran's claim seeking an increased disability rating, the January 2009 rating action is the proper rating decision on appeal.

The Veteran asserts that his service-connected residuals of recurrent hepatitis are more disabling than reflected by the currently assigned noncompensable disability rating.  As will be discussed, service connection for hepatitis B has been established.  Service connection for hepatitis C has not been established.  The Veteran's Hepatitis B is currently as 10 percent disabling under Diagnostic Code 7345 which provides the rating criteria for chronic liver disease without cirrhosis. 38 C.F.R. § 4.114.  Under this diagnostic code provision, a 10 percent disability rating is warranted when the disability is manifested by intermittent fatigue, malaise, and anorexia or incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least one week, but less than two weeks, during the past 12-month period.  

A 20 percent disability rating is assigned for daily fatigue, malaise, and anorexia (without weight loss or hepatomegaly) that requires dietary restriction, continuous medication, or incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least two weeks, but less than four weeks, during the past 12-month period. 

A 40 percent disability rating is warranted for daily fatigue, malaise, and anorexia (with minor weight loss and hepatomegaly, or incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least for weeks, but less than six weeks, during the past 12-month period.

A 60 percent disability rating is warranted for daily fatigue, malaise, and anorexia with substantial weight loss (or other indication of malnutrition), and hepatomegaly, or incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least six weeks during the past 12-month period, but not occurring constantly. 

The maximum 100 percent disability rating is warranted for near-constant debilitating symptoms (such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain).  38 C.F.R. § 4.114, Diagnostic Code 7345 (2015).

An "incapacitating episode" is a period of acute signs and symptoms that require bed rest and treatment by a physician.  Id., Note 2.  Diagnostic Code 7345 requires that hepatitis B infection be confirmed by serological testing.

A VA examination report dated in August 2008 shows that there were no
episodes of acute signs and symptoms or hospitalization due to a liver condition.
The Veteran reported experiencing fatigue, right upper quadrant pain, and occasional arthralgia.  There were no periods of incapacitating episodes reported. There was no evidence of ascites or portal hypertension.  There were no other signs of liver disease, jaundice, palmar erythema, spider angiomata, malnutrition, or intra-abdominal inflammatory process.  A computed tomography (CT) scan revealed a fatty liver.  The diagnosis was hepatitis b viral infection resolved.

A VA outpatient treatment record dated in May 2009 shows that the Veteran was noted to be obese.  A July 2009 VA outpatient treatment record noted a history of hepatitis B with complaints of left flank pain.  The Veteran denied fever, chills, nausea, or vomiting.  His diet did not cause him problems.  Examination of the abdomen revealed no distention, tenderness, or guarding.  A CT scan was noted to have revealed diverticulitis and a fatty liver.

A VA outpatient treatment record dated in February 2010 shows that the Veteran reported left quadrant abdominal pain.  A CT scan of the abdomen revealed  diverticulitis of the descending colon, hepatomegaly with fatty infiltration, and possible cysts of the right kidney.  In March 2010, evaluation of the abdomen was negative.  There was a lack of ascites or palpable masses associated with evaluation of the abdomen.  It was also noted that ordinary physical activity did not result in fatigue.

During the October 2010 Board hearing, the Veteran described a history of being diagnosed with hepatitis.  He indicated that he had been experiencing weight loss, abdominal pains, anorexia, weakness, and pain in the lower part of the stomach.  He added that he had been told he had an enlarged liver.  He noted that he had not been given any treatment for his liver condition.

System reviews by VA clinicians in April 2011 and September 2011, to include abdominal evaluation, were negative.  

A VA examination report dated in March 2012 shows that the Veteran was said to have exhibited intermittent fatigue, nausea, arthralgia, right upper quadrant pain, and hepatomegaly.  There were no symptoms associated with cirrhosis.  He had not had any incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) due to the liver conditions during the preceding 12 months.  He had no elevation of liver enzymes in the preceding 12 months.  The diagnosis was hepatitis C, with no known risk factors.  His liver condition was said to not impact his ability to work.  

In a later April 2013 VA examination report, the same VA examiner who had conducted the March 2012 VA examination noted that the Veteran had been diagnosed with a liver condition.  She checked the box for "Hepatitis B" and indicated the date of diagnosis as November 26, 1975.  She also checked the box for "Hepatitis C" noting that the condition was "already service connected."  

The Board notes that with respect to the above referenced evidence, the grant of service connection for residuals of recurrent hepatitis was related to the Veteran having been diagnosed with hepatitis B in service.  While there were recurrent symptoms post service, the VA examination in March 1984 did not reveal evidence of any disease process, enlargement of the liver, or the presence of the virus.  Since the March 1984 examination, the record on appeal does not reflect any evidence of recurrence of the Veteran's hepatitis B infection.  As noted above, the VA examiner in July 2008 found that the hepatitis B viral infection had resolved.  

Notwithstanding the VA examiner's suggestion that service connection had been established for hepatitis C, the first reference in the medical records of the hepatitis C virus appears to have been in August 2007, per laboratory testing.  This would be some 30 years following the Veteran's separation from active service.  Service connection for hepatitis C has not been established.

VA outpatient treatment records dated from August 2014 to December 2014 show continued intermittent treatment for multiple medical conditions including hepatitis.

A VA examination report dated in March 2015 shows that the Veteran was said to have been diagnosed with hepatitis A and B since November 26, 1975; and with hepatitis C since August 1, 2007.  The Veteran denied risk factors for hepatitis B or C.  He denied recurrence of hepatitis infections.  He added that he had been diagnosed with hepatitis C, but that no treatment was given.  He reported having an enlarged liver and a history of asthma and recurrent diverticulitis.  He described experiencing chronic diffuse abdominal pain, not located in any particular area.  He denied anorexia, weight loss, jaundice, acolia, choluria, nor any hepatitis related symptoms.  Continuous medication was not required for control of his liver conditions.  His  symptoms were said to be limited to right upper quadrant pain.  He had not had any incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) due to the liver conditions during the preceding 12 months.  There was no evidence of cirrhosis.  CT scan of the liver conducted in October 2014 was normal.  His liver condition was said to not impact his ability to work.  

The VA examiner opined that it was likely that the Veteran's hepatitis episode in the 1980's was a hepatitis B relapse, which had resolved.  The August 2007 diagnosis of hepatitis C was about 30 years after service, and not connected to service.  The examiner clarified that the Veteran was not service-connected for hepatitis C, as this was completely different from hepatitis B, and caused by a different virus.  He had consistently denied any risk factor for hepatitis C infection.  The examiner added that although the Veteran suffered from hepatitis B infection during service, this episode resolved, without recorded sequelae.  It was also noted that physical examination showed no evidence of hepatitis B sequelae as there was no enlarged liver, or any pertinent finding related to chronic liver disease.  Diagnostic findings in October 2014 and March 2015 were said to be within normal limits.

Based on a review of the evidence of record, the Board finds that the Veteran's service-connected hepatitis B does not warrant a disability rating greater than the currently assigned 10 percent under Diagnostic Code 7345.  In this regard, there is no evidence that the Veteran's service-connected hepatitis B is active, nor that it has been manifested by intermittent fatigue, malaise, and anorexia or incapacitating episodes having a total duration of at least one week, but less than two weeks, during the past 12-month period.  See 38 C.F.R. § 4.114, Diagnostic Code 7345.  The medical evidence shows that the Veteran's hepatitis B had resolved and any detectable laboratory findings are insignificant.  The VA examiner in March 2015 specifically concluded that the hepatitis B infection during service had resolved  without sequelae.  While the Veteran has reported intermittent symptoms, which have been attributed to the non-service-connected hepatitis C, there is no evidence of record of symptoms associated with hepatitis B that are manifested by daily fatigue, malaise, and anorexia requiring dietary restriction, continuous medication, or incapacitating episodes having a total duration of at least two weeks, but less than four weeks, during the past 12-month period.  As such, the criteria for the next higher 20 percent disability rating are not met.

The Board has considered the statements and testimony of the Veteran as to the extent of his disability.  He is certainly competent to report that his symptoms are worse.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  His attributing symptoms to his hepatitis B is not as probative as the findings by the medical experts, who have determined that the claimed symptoms were not related to hepatitis B.  To the extent that the Veteran argues or suggests that the clinical data supports an increased disability rating or that the rating criteria should not be employed, he is not competent to make such an assertion.

Accordingly, throughout the period under appeal, the Veteran's hepatitis B has been considered resolved and nonsymptomatic.  As such, a disability rating greater than the currently assigned 10 percent is not available under Diagnostic Code 7345.  Therefore, the Board finds that the preponderance of the evidence is against a higher disability rating for hepatitis B.  38 C.F.R. § 4.3, 4.114, Diagnostic Code  7345.  As service connection for hepatitis C has not been established, rating the Veteran's disability under Diagnostic Code 7354, which provides the rating criteria for hepatitis C, would not be appropriate.  The evidence overall does not show that the Veteran's hepatitis B is productive of more than what is currently contemplated by the 10 percent disability rating assigned at any point during the period under appeal.  Therefore, there is no basis for a staged rating.  See Hart, supra.

Extra-schedular Consideration

Finally, the Board finds that the Veteran's residuals of recurrent hepatitis do not warrant referral for extra-schedular consideration.  In exceptional cases where schedular ratings are found to be inadequate, consideration of an extra-schedular disability rating is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extra-schedular disability rating is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.

The Board finds that the evidence does not warrant referral of the Veteran's claim for extra-schedular consideration.  The level of severity of the Veteran's residuals of recurrent hepatitis are adequately contemplated by the applicable diagnostic criteria.  The criteria provide for a higher rating, but as has been thoroughly discussed above, the rating assigned herein is appropriate.  In view of the adequacy of the disability rating assigned under the applicable diagnostic criteria, consideration of the second step under Thun is not for application in this case.  Accordingly, the claim will not be referred for extra-schedular consideration. 


ORDER

A disability rating greater than 10 percent for service-connected residuals of recurrent hepatitis is denied.




____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


